Per Curiam.

The agreed statement of facts fails to disclose the nature or extent of the physical changes, if any, which were made when the apartment was converted from housing to non-housing use and when it was subsequently reconverted to housing use. In the absence of such proof it cannot be determined whether the housing accommodations were exempt from rent control for the period here involved. (See Matter of Lord Management Corp. v. Weaver, 8 A D 2d 943; Matter of Eckert v. McGoldrick, 284 App. Div. 810.)
The judgment should be unanimously reversed on the law and facts and a new trial ordered, with costs to defendant to abide the event.
Concur — Pette, Di Giovanna and Brown, JJ.
Judgment reversed, etc.